DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
In response to the amendment filed on March 23, 2022:
Claims 9, 11-12, 16, and 18 are amended.
Claim 10 is canceled.
Claims 1-9, and 11-21 are pending.

Response to Arguments
In response to the amendment filed on March 23, 2022:
a.	Objection to the abstract is withdrawn in view of Applicant’s remark.
b.	35 U.S.C. 101 rejections of claims 3-4, and 19-20 are withdrawn in view of Applicant’s remark.
c.	The 35 U.S.C. 102(a)(2) and 103 rejections of claims 1-9, 11-17, and 20-21 are withdrawn. 
d.	Applicant’s remarks regarding the 35 U.S.C. 103 rejections of claims 18-19 have been fully considered but are moot in view of a new ground of rejection(s) presented hereon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. (Pub. No. US 2004/0088174, published on May 6, 2004; hereinafter Agrawal).

Regarding claim 18, Agrawal clearly shows and discloses a method (Abstract) comprising: 
receiving, by a content server, a content query and a plurality of user account credentials, each respective user account credential being associated with a respective content library of a plurality of content libraries (a user originates at least one data request and submits it to the client, shown as event number 1 in FIG. 1. The user's input may include for example query terms or combinations of query terms, keywords describing remote sites likely to have data satisfying the data request, and specific remote sites to be searched. User metadata can include userids, passwords, account numbers, email addresses, and URLs, [0014]. It is clear that the user request comprises user metadata including a plurality of credentials, each credential is associated with a remote site as shown in Figure 1); 
searching, by the content server and based on the content query and the plurality of user account credentials, at least one of the plurality of content libraries to identify a content item in a particular content library of the plurality of content libraries that corresponds to the content query (Once the applet is running in secure mode, preferably on the client, it communicates with the remote sites as shown in events 4 of FIG. 1. Any number of remote sites may be accessed concurrently by the applet in the preferred embodiment, substantially in real time. The acquired data may be particular web pages or the results of queries, for example. To the remote site, the queries, navigation commands, and other inputs appear as if they were generated by a user who is navigating the site directly, [0019]); and 
providing, by the content server and to a content output device, a content identifier for accessing the content item in the particular content library of the plurality of content libraries (Once the applet has extracted information relevant to the data request from all the remote sites, the applet consolidates the information and presents the information to the user, typically using a web browser's graphical user interface, [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Oganian (Pub. No. US 2018/0060320, published on March 1, 2018).

Regarding claim 19, Agrawal further discloses wherein the receiving further comprises receiving a requesting user account identifier corresponding to a first user account credential of the plurality of user account credentials (a user originates at least one data request and submits it to the client, shown as event number 1 in FIG. 1. The user's input may include for example query terms or combinations of query terms, keywords describing remote sites likely to have data satisfying the data request, and specific remote sites to be searched. User metadata can include userids, passwords, account numbers, email addresses, and URLs, [0014]. It is clear that the user request comprises user metadata including a plurality of credentials, each credential is associated with a remote site as shown in Figure 1). 
Oganian then discloses the searching comprises: 
prioritizing a first content library of the plurality of content libraries over other content libraries of the plurality of content libraries, the first content library corresponding to the requesting user account identifier and first user account credential (search assistance features: “referring to FIG. 15, the playlist sharing application may also include search assistance and rating features. For example, a user may search a library for media files to add to a playlist as described above. A search assistance feature provided by the playlist sharing application is that a graphical indicator may be displayed to indicate media files that the master user does not have access to through a music provision subscription service.” Indicating files that the master user does not have access to is considered analogous to prioritizing the content library of the master user, equivalent to a first content library corresponding to the requesting user account, [0095]). 
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the invention to incorporate the teachings of Oganian with the teachings of Agrawal for the purpose of retrieving information based on a search query and presenting corresponding search results based on user credentials associated with the search query. 

Allowable Subject Matters
Claims 1-9, and 11-17 are allowable over the prior art.
Claims 20-21 are objected for being dependent on a base rejected claim but would be allowable if rewritten in independent form to incorporate the limitations of the base rejected claim and all intervening claim(s).

Summary of Related Prior Art
The following references are deemed relevant to the claims:
Kumar et al. (Pat. No. US 10,511,685) teaches a media playback system may access media content available from a service provider using a user account for the service provider. The service provider may accordingly provide to the media playback system, media content based on access credentials of the user account. The media content may include media items identified based on media preferences, curated playlists, and/or custom playlists associated with the user account.
Aslund (Pub. No. US 2015/0106887) teaches receiving a plurality of account credentials, the plurality of account credentials including the first account credentials; receiving a media control request including information identifying particular account credentials of the plurality of account credentials; and sending a server media control request to the server, the server media control request including the information identifying the particular account credentials.
Oliver et al. (Pub. No. US 2013/0191454) teaches a moderator device located at an event premises, connected to a local area network at the event premises, and hosting a collaborative event playlist for playback at an event at the event premises. A participant device located at the event premises, connected to the local area network at the event premises, and configured to communicate with the moderator device by way of the local area network to participate in populating the collaborative event playlist with a song to which the participant device has access rights. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                   July 2, 2022